                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                                      CRIMINAL NO. 5:13-CR-18
                                                        (BAILEY)
MARK LORING DAWSON,

            Defendant.

              ORDER DENYING MOTION FOR SENTENCE REDUCTION

       On this day, the above-styled matter came before this Court for consideration of the

defendant’s pro se Motion for Sentence Reduction [Doc. 38], which was filed on April 23,

2019. In his Motion, the defendant asks this Court to help him receive a reduction in his

sentence for completing the Residential Drug Abuse Treatment Program (“RDAP”), for

which the Bureau of Prisons (“BOP”) has told him he is ineligible. Defendant also asks this

Court to help him receive the maximum amount of time at a Residential Reentry Center

(“RRC”) commonly known as a “halfway house,” allowed by the Second Chance Act of

2007. Upon consideration, defendant’s Motion must be denied.

       Congress entrusted the decision to reduce a prisoner’s sentence for RDAP

completion solely to the discretion of the BOP. See 18 U.S.C.     § 3621(b), (e); Ayala v.
Phillips, 2008 WL 450478, at *7 (N.D. W.Va. Feb. 19, 2008) (Stamp, J.); Higginbotham

v. United States, 2013 WL 2154810, at *2 (N.D. W.Va. May 17, 2013) (Keeley, J.). The

language of 18 U.S.C.    § 3621(e) which provides that a prisoner’s sentence “may be
reduced by the [BOP],” is clearly permissive; the statute does not mandate that the BOP


                                            1
reduce a prisoner’s sentence upon completion of the program. See Lopez v. Davis, 531

U.S. 230, 232 (2001).            Furthermore, ‘Congress has specifically excluded these

subsections from judicial review under the Administrative Procedures Act (‘APA’).” Ayala,

2008 WL 450478, at *7          “Accordingly, any substantive decision by the SOP regarding

[defendant’s] eligibility to receive a one-year sentence reductionfl is not reviewable by this

Court.” Id.

       Title 18 U.S.C.   §   3621(e) vests the BOP with discretionary authority to reduce the

sentence of a federal prisoner convicted of a nonviolent offense upon the successful

completion of RDAP. Here, defendant was convicted under 18 U.S.C.                 §   2423(b). The

SOP considers a conviction under that statute to be a crime of violence, thus disqualifying

defendant from any reduction of sentence due to completion of RDAP. See Id. at 244

(‘Bureau [of Prisons] may categorically exclude prisoners based on their preconviction

conduct.”); Program Statement P5162.05, Categorization of Offenses (March 16, 2009),

available at https://www.bop.gov/policy/progstaU5l 62_005.pdf. As judicial review of this

decision is specifically excluded by statute under the APA, this Court may only review the

BOP’s decision if it determines that defendant presents a cognizable constitutional claim

or the SOP’s interpretation of 18 U.S.C.      §   3621(e) is contrary to well-settled law. This

Court finds that neither of the above apply.

      As to defendant’s inquiry regarding RRC placement, the Second Chance Act of

2007, Pub. L. No. 110-99, amended 18 U.S.C.           § 3624 and   provides that the Directorof the

BOP shall “to the extent practicable, ensure that a prisoner serving a term of imprisonment

spends a portion of the final months of that term (not to exceed 12 months) under



                                                  2
conditions that will afford that prisoner a reasonable opportunity to adjust to and prepare

for the reentry of that prisoner into the community.” 18 U.S.C.    § 3624(c)(1). The statute
provides that those conditions “may include a community correctional facility,” id.,

commonly known as an RRC or “halfway house.” The statute further provides that the

decision to confine a prisoner in an RRC shall be made on an individual basis and in light

of several factors, most of which are identified in 18 U.S.C.   § 3621(b).
       Thus, federal regulations dictate that a federal inmate may be released into an RRC

for a maximum of twelve (12) months. 28 C.F.R.          § 570.20—21. However, federal
regulations do not establish any minimum amount of time that a federal inmate must spend

in an RRC. Id. Similarly, federal regulations do not mandate that federal prisoners must

be released to an RRC at all. Id. The BOP has exclusive discretion to determine whether,

and for how long, to release an inmate to an RRC. See Davis v. Hendrix, 2019 WL

384005, at *3 (N.D. W.Va. Jan. 30, 2019) (Bailey, J.) (citing Syrek v. Phillips, 2008 WL

4335494, at3 n.1 (N.D. W.Va. Sept. 17, 2008) (Stamp, J.)).

       Further, as was the case with 18 U.S.C.   § 3621, Congress has specifically excluded
18 U.S.C.   § 3624 from judicial review under the APA. See 18 U.S.C. § 3625. Thus, “any
substantive decision by the BOP with regard to a [defendant’s] eligibility for RRC

placement, or the length of time in an RRC, is not reviewable by this Court” Davis, 2019

WL 384005, at *3 Accordingly, as defendant has provided no evidence of unconstitutional

conduct or that the BOP acted outside the scope of its authority, there is nothing this Court

can do with regard to his RRC placement decision.

       Therefore, for the reasons stated above, defendant’s pro se Motion for Sentence



                                             3
Reduction [Doc. 38] is hereby DENIED.

      It is so ORDERED.

      The Clerk is directed to transmit a copy of this Order to any counsel of record herein

and to mail a copy to the pro se defendant.

      DATED: May 9, 2019.




                                         JO   PRESTON BAILEY
                                         UNIT    TATES DISTRICT JUDGE




                                              4
